UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     Copy Mailed by Chambers 3-29-19 DH
--------------------------------------------------------------x
IN RE:                                                        :
                                                              :
GLENMORE PENNICOTT and MARCIA                                 :
PENNICOTT,                                                    :
                                    Debtors.                  :
--------------------------------------------------------------:
MARCIA PENNICOTT,                                             :
                                    Appellant,                :       MEMORANDUM OPINION
v.                                                            :       AND ORDER
                                                              :
MARIANNE T. O’TOOLE, Chapter 7 Trustee,                       :       18 CV 5929 (VB)
and INTERNAL REVENUE SERVICE,                                 :
                                    Appellees.                :
--------------------------------------------------------------x

Briccetti, J.:

        Debtor-appellant Marcia Pennicott, proceeding pro se, appeals from the United States

Bankruptcy Court for the Southern District of New York’s (Drain, J.) June 4, 2018, Order

Approving Stipulation (the “June 4 Order”). 1 In re Glenmore Pennicott and Marcia Pennicott,

No. 16-22681 (Bankr. S.D.N.Y. June 4, 2018), Dkt. 176. 2 The June 4 Order approved a

stipulation of settlement between the Chapter 7 Trustee and the United States on behalf of the

Internal Revenue Service, over the objections of appellant-debtor Marcia Pennicott.

        For the reasons set forth below, the appeal is DISMISSED.

        The Court assumes the parties’ familiarity with the facts and procedural history of this

case.




1
        The June 4 Order was entered on June 5, 2018.
2
       On July 11, 2018, the Court dismissed the appeal as to appellant Glenmore Pennicott.
(Doc. #13). In addition, on March 19, 2019, the Court deemed the appeal fully submitted. (Doc.
#31).

                                                         1
       District courts review a bankruptcy court’s conclusions of law de novo and its findings of

fact for clear error. See In re Ames Dep’t Stores, Inc., 582 F.3d 422, 426 (2d Cir. 2009). The

Court must liberally construe submissions of pro se litigants and interpret them “to raise the

strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (per curiam) (internal quotation omitted) (collecting cases).

       “Standing is a threshold question in every federal case that determines the power of the

court to hear the suit.” In re Assante, 2013 WL 787968, at *2 (S.D.N.Y. Mar. 4, 2013). 3 To

determine whether a party has standing to appeal a Bankruptcy Court ruling, courts look to

“whether an appellant is a ‘person aggrieved’ that is, ‘a person directly and adversely affected

pecuniarily by the challenged order of the bankruptcy court.’” In re Zarnel, 619 F.3d 156, 161

(2d Cir. 2010) (internal quotation and citation omitted). “The aggrieved person standard requires

that an appellant show both injury in fact under Article III, and that the injury suffered is direct

and financial.” In re Old HB, Inc., 525 B.R. 218, 221–22 (S.D.N.Y. 2015) (internal quotation

and citation omitted).

       “‘It is well-established that a Chapter 7 debtor is a party in interest and has standing to

object to a sale of the assets, or otherwise participate in litigation surrounding the assets of the

estate, only if there could be a surplus after all creditors’ claims are paid’ that would revest in the

debtor under 11 U.S.C. § 726(a)(6) when the bankruptcy concludes.” In re Osborne, 2014 WL

2738558, at *3 (S.D.N.Y. June 17, 2014) (quoting In re 60 E. 80th St. Equities, Inc., 218 F.3d

109, 115 (2d Cir. 2000)), aff’d, 594 F. App’x 34 (2d Cir. 2015) (summary order). “Accordingly,

to establish standing to object to disposition of the assets of the estate—including the settlement

of a cause of action belonging to the estate—or to appeal from an order approving the same, the


3
       Because appellant is proceeding pro se, she will be provided with copies of all
unpublished opinions cited in this ruling. See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).

                                                   2
debtor bears the burden of showing a reasonable possibility that a surplus will exist at the

conclusion of bankruptcy proceedings.” Id. (internal quotation and citations omitted). “Chapter

7 debtors ‘generally lack standing because bankruptcy proceedings absolve the debtor of any

liability to creditors and the debtor has no interest in the distribution of the estate’s property since

the property has passed to the trustee.’” Id. (quoting In re Hope 7 Monroe St. Ltd. P’ship, 743

F.3d 867, 871 (D.C. Cir. 2014)).

        Here, appellant has not pointed to any evidence in the record indicating there would be a

surplus at the conclusion of bankruptcy proceedings, or that she otherwise has a pecuniary

interest arising from the June 4 Order. Indeed, Judge Drain concluded the only party that had

standing to object to the settlement was general unsecured creditor Navient Solutions, Inc. (May

31, 2018, Hearing Tr. at 8, In re Glenmore Pennicott and Marcia Pennicott, No. 16-22681

(Bankr. S.D.N.Y. June 12, 2018), Dkt. 181). Moreover, the June 4 Order affects only the

distribution of estate funds among the creditors. (See Stipulation Resolving Motion of the

United States of America for nunc pro tunc Annulment of the Automatic Stay at 3, In re

Glenmore Pennicott and Marcia Pennicott, No. 16-22681 (Bankr. S.D.N.Y. June 4, 2018), Dkt.

176). It also indicates claims against the debtor’s estate, totaling almost $800,000, far exceed the

estate’s funds totaling $251,207.81. (Id.). Appellant’s remaining arguments, including that the

Bankruptcy Court lacked subject matter jurisdiction to enter the June 4 Order, are plainly

frivolous.

        Accordingly, plaintiff lacks standing to appeal the Bankruptcy Court’s June 4 Order, and

the appeal must therefore be dismissed.




                                                   3
                                         CONCLUSION
       The appeal is DISMISSED.

       The Clerk is instructed to close this case.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: March 29, 2019
       White Plains, NY

                                              SO ORDERED:




                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 4
